DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/15/2020.  Claims 1 and 4-10 are pending for consideration in this Office Action.

Response to Amendment

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: at least reference character 16 as described on page 7 of the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 9, the recitation of a “…water-cooled battery cooling device comprising a heat exchanger through which water and a refrigerant in the refrigeration circulation line flows,” is not described in the specification such that one skilled in the art would necessarily recognize Applicant possession of the claimed subject matter.  The 

§ 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, the recitation of “...the control unit  microprocessor is configured to increase the rotation speed of the compressor just as much as a predetermined rotation speed value when the refrigerant discharge pressure is equal to or lower than a fifth predetermined reference pressure P5 which is lower than the fourth 
For examination purposes, the limitation has been interpreted as - - the 

Regarding Claim 9, the recitation of “…a water-cooled battery cooling device in fluid communication with a battery, the water-cooled battery cooling device comprising a heat exchanger through which water and a refrigerant in the refrigeration circulation line flows, wherein the water the water within the water-cooled battery cooling device is circulated within the heat exchanger and is cooled by using a refrigerant in the refrigerant circulation line,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of additional structure not supported in the original disclosure does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Additionally, the amended claim 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - a water-cooled battery cooling device in fluid communication with a battery, the water-cooled battery cooling device comprising a heat exchanger through which water and a refrigerant in the refrigeration circulation line flows, wherein the refrigerant in the refrigerant circulation line - - for clarity.

Regarding Claim 10, the recitation of “...and a radiator,” in line 4 creates an antecedent basis issue.  For examination purposes, the limitation has been interpreted as - - and the radiator - - for clarity.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemesh (US2015/0251518) and Itagaki et al. (JP2011052873A) in view of Atsushi et al. (JP2011052872A).

Regarding Claim 1, Nemesh teaches a vehicular air conditioning system [0001], comprising: 
a refrigerant circulation line [at least the circulation line of refrigerant circuit 24] provided with a compressor [68], an outdoor heat exchanger [72], an expansion valve [74] and an indoor heat exchanger [32; 0043; 0044; fig 1]; and a microprocessor [26; 0061] configured to variably control a rotation speed of the compressor [0045].  
Nemesh does not explicitly teach where the microprocessor is configured to variably control a rotation speed of the compressor depending on a refrigerant discharge pressure and a refrigerant discharge temperature on an outlet side of the compressor in order to prevent excessive rotation speed of the compressor when cooling load is increased;
wherein the microprocessor is configured to reduce the rotation speed of the compressor when a refrigerant discharge pressure reaches to a predetermined reference pressure or when a refrigerant discharge temperature reaches to a predetermined reference temperature, and 
wherein the microprocessor is configured to turn off the compressor when the refrigerant discharge pressure reaches the predetermined reference pressure or when the refrigerant discharge temperature reaches the predetermined reference temperature.
However, Itagaki teaches a heat pump cycle device [0008] having a microprocessor [controller 10] that is configured to variably control a rotation speed of a compressor [1] depending on a refrigerant discharge pressure on an outlet side of the compressor [as measured by sensor 30] in order to prevent excessive rotation speed of the compressor when cooling load is increased [0008; 0015]; wherein the microprocessor is configured to reduce the rotation speed of the compressor when a refrigerant discharge pressure reaches to a predetermined reference pressure [0027]

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Nemesh to  have where the microprocessor is configured to variably control a rotation speed of the compressor depending on a refrigerant discharge pressure on an outlet side of the compressor in order to prevent excessive rotation speed of the compressor when cooling load is increased; wherein the microprocessor is configured to reduce the rotation speed of the compressor when a refrigerant discharge pressure reaches to a predetermined reference pressure, and wherein the microprocessor is configured to turn off the compressor when the refrigerant discharge pressure reaches the predetermined reference pressure in view of the teachings of Itagaki in order to protect the compressor at high pressure.
Lastly, Atsushi teaches a heat pump cycle device [0001] wherein a microprocessor [control unit 10] is configured to variably control a rotation speed of the compressor depending on a refrigerant discharge temperature [as measured by sensor 20] on an outlet side of the compressor in order to prevent excessive rotation speed of the compressor when cooling load is increased [0019; 0020];
wherein the microprocessor is configured to reduce the rotation speed of the compressor when a refrigerant discharge temperature reaches to a predetermined reference temperature [0024; 0025], and 

Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nemesh to have where the microprocessor is configured to variably control a rotation speed of the compressor depending on a refrigerant discharge temperature on an outlet side of the compressor in order to prevent excessive rotation speed of the compressor when cooling load is increased;
wherein the microprocessor is configured to reduce the rotation speed of the compressor when a refrigerant discharge temperature reaches to a predetermined reference temperature, and 
wherein the microprocessor is configured to turn off the compressor when the refrigerant discharge temperature reaches the predetermined reference temperature in view of the teachings of Atsushi in order to protect the compressor at high pressure.

Regarding Claim 4, Nemesh, as modified, teaches the invention of Claim 3 above and Itagaki teaches where the microprocessor [10] is configured to primarily reduce the rotation speed of the compressor when the refrigerant discharge pressure is equal to or higher than a predetermined pressure P1 [0022; See Drawing I below where 
and wherein the microprocessor is configured to secondarily reduce the rotation speed of the compressor value when the refrigerant discharge pressure becomes equal to or higher than a predetermined reference pressure P2 which is higher than the reference pressure P1 [0022; See Drawing I below where the speed of the compressor is further reduced at control mode E where pressure above P2 is where pressure is higher than P4 and speed of compressor is further reduced]
and Atsushi teaches where the microprocessor [10] is configured to primarily reduce the rotation speed of the compressor when the refrigerant temperature is equal to or higher than a predetermined first reference temperature T1 [0020; See Drawing II below where temperature higher than T1 is when temperature is between T3-T4 and in control mode D compressor speed is reduced], and wherein the microprocessor is configured to  secondarily reduce the rotation speed of the compressor value when the refrigerant when the refrigerant discharge temperature becomes equal to or higher than a predetermined reference temperature T2 which is higher than the predetermined reference temperature T1 [0021; See Drawing II below where the speed of the compressor is further reduced at control mode E where temperature above T2 is where temperature is higher than T4 and speed of compressor is further reduced].

Regarding Claim 5, Nemesh, as modified, teaches the invention of Claim 4 above and Itagaki teaches where the microprocessor [10] is configured to maintain the rotation speed of the compressor as it is [inhibit an increase] when at least one of a condition that the refrigerant discharge pressure is lower than the first predetermined reference pressure P1 and when a condition that the refrigerant discharge pressure is equal to or higher than a fourth predetermined reference pressure P4 which is lower 

Regarding Claim 6, Nemesh, as modified, teaches the invention of Claim 5 above and Itagaki teaches where the microprocessor [10] is configured to increase the rotation speed of the compressor when the refrigerant discharge pressure is equal to or lower than a fifth predetermined reference pressure P5 which is lower than the fourth predetermined reference pressure P4 [0020; See Drawing I below; where the claim appears to be claimed in the alternative].

Regarding Claim 7, Nemesh, as modified, teaches the invention of Claim 1 above and Nemesh teaches a compressor outlet side refrigerant pressure detection sensor [88] configured to detect the refrigerant discharge pressure on the outlet side of the compressor [0044; 0046]; and Atsushi teaches a compressor outlet side refrigerant temperature detection sensor [20] configured to detect the refrigerant discharge temperature on the outlet side of the compressor [0014], wherein the compressor outlet side refrigerant pressure detection sensor and the compressor outlet side refrigerant 


    PNG
    media_image1.png
    921
    829
    media_image1.png
    Greyscale





Drawing I


    PNG
    media_image2.png
    876
    600
    media_image2.png
    Greyscale



Drawing II


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemesh (US2015/0251518) and Itagaki et al. (JP2011052873A) in view of Atsushi et al. (JP2011052872A) as applied to claim 7 above, and further in view of Funakoshi et al. (JP2003002044).

Regarding Claim 8, Nemesh, as modified, teaches the invention of Claim 7 above and Nemesh teaches a water-cooled heat exchanger [42] configured to radiate heat of a refrigerant discharged from the compressor [0031]; and 
a heater core side cooling water circulation line [22] configured to allow cooling water to circulate between the water-cooled heat exchanger and a heater core [50] to heat a passenger compartment with the heat of the refrigerant discharged from the compressor [0031], wherein the compressor outlet side refrigerant pressure detection sensor [88] is installed between the outlet side of the compressor [68] and the water-cooled heat exchanger [42; fig 1]. Whereas Atsushi teaches an outlet side refrigerant temperature detection sensor [20; 0019; fig 2], Nemesh, as modified, does not explicitly teach where the where the compressor outlet side refrigerant temperature detection sensor is installed between the outlet side of the compressor and the water-cooled heat exchanger.
However, Funakoshi teaches a vehicle air conditioner [0001] where a compressor outlet side refrigerant temperature detection sensor [5] is installed between the outlet side of the compressor [1] and the water-cooled heat exchanger [at least the assembly of heat exchanger 2 and radiator 30; fig 7]. Funakoshi teaches that it is known in the field of endeavor of refrigeration to control the rotation speed of a compressor based on discharge temperature in order to avoid damage to the compressor [0013; 0032].
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemesh (US2015/0251518), Itagaki et al. (JP2011052873A) and Atsushi et al. (JP2011052872A) as applied to claim 1 above, and further in view of Isshi et al. (JP2013154805A).

Regarding Claim 9, Nemesh, as modified, teaches the invention of Claim 1 above and Nemesh teaches a water-cooled battery cooling device [20] in fluid communication with a battery [14], the water-cooled battery cooling device comprising a heat exchanger [32] through which water and a refrigerant in the refrigeration circulation line flows [0038-0044], wherein the water within the water-cooled battery device is circulated within the heat exchanger and is cooled by using the refrigerant in the refrigerant circulation line [0020; 0038-0044]; wherein the microprocessor is configured to prevent an excessive increase in the rotation speed of the compressor by variably controlling the rotation speed of the compressor depending on the refrigerant discharge pressure and the refrigerant discharge temperature [As modified above, See the rejection of Claim 1 above for detailed discussion].  However, Nemesh does not teach controlling the rotational speed of the compressor when a load of the compressor is increased due to an operation of the water-cooled battery cooling device.
However, Isshi teaches a vehicle air conditioning system [0001] that controls a rotational speed of a compressor [2] when a load of the compressor is increased due to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nemesh to control the rotational speed of the compressor when a load of the compressor is increased due to an operation of the water-cooled battery cooling device in view of the teachings of Isshi where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. reduces the energy consumption of the compressor while providing passenger cooling and cooling of the battery.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nemesh (US2015/0251518) and Itagaki et al. (JP2011052873A) in view of Atsushi et al. (JP2011052872A) as applied to claim 1 above, and further in view of Kim (US2010/0126438).

Regarding Claim 10, Nemesh, as modified, teaches the invention of Claim 1 above and whereas Nemesh teaches an outdoor heat exchanger [72; fig 1], Nemesh does teach a water-cooled electric component module cooling device including a radiator and cooling water circulation line and configured to allow cooling water to circulate between an electric component module and the radiator to cool the electric 
However, Kim teaches a vehicle cooling system [0003] having a water-cooled electric component module cooling device [at least the assembly of radiator 18, pump 12, inverter 15; fig 1] including a radiator [18] and cooling water circulation line and configured to allow cooling water to circulate between an electric component module [15] and the radiator [18] to cool the electric component module [0016; fig 1], wherein the radiator [18] is installed on an upstream side of an outdoor heat exchanger [25] in a flow direction of an air [fig 1] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. improve the cooling efficiency of the system [0013].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Nemesh to have a water-cooled electric component module cooling device configured to allow cooling water to circulate between an electric component module and a radiator to cool the electric component module, wherein the radiator is installed on an upstream side of the outdoor heat exchanger in a flow direction of an air in view of the teachings of Kim where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the cooling efficiency of the system.




Response to Arguments

On pages 7-9 of the remarks, Applicant argues with respect to Claim 1 that Nemesh (US2015/0251518, hereinafter “Nemesh”) as modified by Itagaki et al. (JP2011052873A, hereinafter “Itagaki”) and Funakoshi et al. (JP2003002044, hereinafter “Funakoshi”) does not teach  " a microprocessor configured to reduce the rotation speed of the compressor step by step when a refrigerant discharge pressure reaches to a predetermined reference pressure or when a refrigerant discharge temperature reaches to a predetermined reference temperature, and the microprocessor is configured to turn off the compressor when the refrigerant discharge pressure reaches the predetermined reference pressure or when the refrigerant discharge temperature reaches the predetermined reference temperature."  

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and/or Applicant’s arguments amount to attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, Applicant's arguments are not persuasive. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763